Case 0:20-cv-60885-RKA Document 12 Entered on FLSD Docket 06/11/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                     Case No. 20-cv-60885-RKA
  BRANDON THOMPSON,

                 Plaintiff,

  v.

  FORT LAUDERDALE LAW GROUP SOUTH, PLLC,
  A Florida Limited Liability Company,

              Defendant.
  ____________________________________/

                NOTICE OF FILING PLAINTIFF’S STATEMENT OF CLAIM

         Pursuant to this Court’s Order in Actions Brought Under the Fair Labor Stands Act dated

  June 2, 2020 [ECF No. 6], Plaintiff, Brandon Thompson, hereby gives Notice of filing the

  following Statement of Claim:

                                     STATEMENT OF CLAIM

         Plaintiff states the following:

          1.      Plaintiff, BRANDON THOMPSON, worked for Defendant from June 12, 2018

   through December 20, 2019. Defendant hired Plaintiff to work as a non-exempt hourly paid

   real-estate paralegal. Plaintiff’s job duties include but are not limited to preparing contracts,

   closing documents, reviewing title reports, monitoring financial transactions and foreclosures,

   preparing legal descriptions of land, preparing documents for evictions proceedings, etc.

          2.      Plaintiff regularly worked for Defendant in excess of forty (40) hours within a

   work week without receiving any overtime compensation. Rather than pay Plaintiff time and

   half overtime as the FLSA required, Defendant elected not to pay Plaintiff any overtime

   whatsoever for each hour worked over forty (40) per week. From June 12, 2018, until April of
Case 0:20-cv-60885-RKA Document 12 Entered on FLSD Docket 06/11/2020 Page 2 of 3



  2019, Plaintiff regularly worked forty-five (45) or more hours per week for Defendant.

  Defendant failed to pay Plaintiff full and proper overtime compensation for all hours worked

  over forty (40) per week during the above-noted time period, instead paying him nothing at all

  for such hours during many of his two-week pay periods, or paying him only for some of the

  overtime hours that he worked. From April of 2019 until December 20, 2019, after installing an

  electronic timeclock, Defendant regularly deducted one half-hour from Plaintiff’s pay each

  workday for “lunch breaks” that Plaintiff never was able to take. During Plaintiff’s purported

  “lunch breaks” during the above-noted time period, Plaintiff was required by FLLGS to respond

  to emails and answer phone calls that were constantly transferred to him by FLLGS managers

  and supervisors, and rarely had more than five (5) minutes to hurriedly eat something while

  working. When Plaintiff worked more than forty (40) hours in a given work week, Defendant

  failed to properly pay him for all overtime hours worked Plaintiff should have been

  compensated at the rate of one and one-half times Plaintiff’s regular rate for all hours that

  Plaintiff worked in excess of forty (40) hours per week, as required by the FLSA throughout his

  employment. Accordingly, Plaintiff is entitled to compensation for overtime hours each work

  week Plaintiff estimates his damages as follows:

         3.        While Plaintiff does not have all of his time records, Plaintiff estimates his FLSA

  damages to be:

        Based on a time and one-half method, Plaintiff calculates his damages as follow:

        June 12, 2018, through December 20, 2019 (79 weeks)

        10 hours (approximate OT hours per week) X $22.50 (time and one-half rate of pay)
        = $225.00 unpaid OT compensation per week X 79 weeks =

        $17,775.00 (unliquidated) and, if liquidated, $35,550.00
Case 0:20-cv-60885-RKA Document 12 Entered on FLSD Docket 06/11/2020 Page 3 of 3



          Plaintiff’s Counsel has incurred approximately 8.8 hours of time in this case at a rate of

  $450.00 per hour, for a total of $3,960.00. Additionally, the costs to date in this case totals

  $455.00 (filing fee, service of process, copies and postage), for a total of $4,415.00.

          Plaintiff is seeking his full payment of all actual overtime wages owed, an equal amount

  in liquidated damages, plus reasonable attorneys’ fees and costs, on his behalf during this

  litigation of this matter.

          Dated this 11th day of June, 2020.

                                                        Respectfully Submitted,

                                                        /s/ Noah E. Storch
                                                        Noah E. Storch, Esq.
                                                        Florida Bar No. 0085476
                                                        RICHARD CELLER LEGAL, P.A.
                                                        10368 W. State Rd 84 Suite 103
                                                        Davie, FL 33324
                                                        Telephone: (866) 344-9243
                                                        Facsimile: (954) 337-2771
                                                        E-mail: noah@floridaovertimelawyer.com

                                                        Counsel for Plaintiff



                                     CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of June, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system.

                                                        /s/ Noah E. Storch
                                                        Noah E. Storch, Esq.
